1 Reported in 235 N.W. 629.
Relator resorts to mandamus for the purpose of reviewing an order of the court below in refusing to change the venue on the ground of convenience of witnesses and that such removal will promote the ends of justice. The record presented to us discloses the presence of an issue of fact. The court might have decided either way. There was no abuse of discretion. Under such circumstance the decision of the lower court is final. Coates v. Holden, 181 Minn. 517, 233 N.W. 9.
The order to show cause why a peremptory writ of mandamus should not issue as prayed for in the petition is discharged. *Page 101